DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 44 depends from claim 12, which has been canceled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-25 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greving, et al (U.S. Patent 9,460,904 B1).
	Regarding claim 23, Greving discloses a method for analyzing one or more enzymatic reactions, the method comprising:
	Preparing a plurality of discrete spots (115) on a substrate (130), wherein each of the discrete spots comprises a substrate and a product or one or more enzymatic reactions (column 10, lines 20-23), wherein both the substrate and the product of the one or more enzymatic reactions are label-free (column 4, line 3);
	Directing sequentially a discharge from an ionization source on to each of the plurality of discrete spots to sequentially desorb the substrate and/or product from each of the discrete spots and sequentially generate ions of the substrate and/or product from each of the discrete spots that enter a mass spectrometer (column 21, lines 25-37), and
	Analyzing sequentially the ions of the substrate and/or product from each of the discrete spots in the mass spectrometer to thereby analyze the one or more enzymatic reactions (column 14, lines 24-43).
	Regarding claim 24, Greving discloses wherein the ionization source is a desorption electrospray ionization probe (DESI) and the discharge is a DESI spray (column 21, lines 50-51).
	Regarding claim 25, Greving discloses wherein a subset of each of the plurality of the discrete spots further comprises a same test compound (column 12, lines 17-18 – quantitation standard and/or mass accuracy standard added to each sample spot; column 14, lines 37-40 – quenching substance).
	Regarding claim 29, Greving discloses wherein a subset of each of the plurality of discrete spots further comprises an inhibitor of an enzyme of the enzymatic reaction and a test compound (column 14, lines 37-40).
Allowable Subject Matter
Claims 34-43 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach the step of converting ion intensities of the ions of the substrate and/or product from each of the discrete spots into concentration ratios of the substrate and product by applying a calibration curve, thereby analyzing the one or more enzymatic reactions. The only calibration curve disclosed by Greving relates to the acoustic ejection of sample droplets to form the sample spots on the substrate (column 36, lines 45-60).
Claims 26-28 and 30-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 26-28, the prior art fails to teach wherein the method further comprises determining whether the test compound inhibits the enzymatic reaction based on monitoring of the progress of the enzymatic reaction. Regarding claims 30-32, the prior art fails to teach wherein the method further comprises determining whether the test compound can counteract the inhibitor and re-start the enzymatic reaction. Regarding claim 33, Greving teaches wherein each of the plurality of discrete spots is from the same time point in an enzymatic reaction, as all of the sample spots in the examples are formed by reaction products formed by reactions quenched after the same amount of time has passed (column 33, lines 27-28; column 34, lines 60-61).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        08 October 2022